           Case 1:21-cr-00135-VEC Document 19 Filed 06/09/21 Page 1 of 3

                                                                            USDC SDNY
UNITED STATES DISTRICT COURT                                                DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                               ELECTRONICALLY FILED
                                                                            DOC #:
 ------------------------------------------------------------------- X
                                                                            DATE FILED: 6/9/2021
                                                                     :
 UNITED STATES OF AMERICA,                                           :
                                                                     :
                            -against-                                :   21-CR-135 (VEC)
                                                                     :
                                                                     :       ORDER
 ALBERTO ROMAN,                                                      :
                                              Defendant.             :
                                                                     :
 ------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on June 9, 2021, the parties appeared for a conference;

        IT IS HEREBY ORDERED that the parties must appear for a conference on June 14,

2021, at 2:30 p.m., in Courtroom 443, Thurgood Marshall U.S. Courthouse, 40 Foley Square,

New York, NY 10007.

        IT IS FURTHER ORDERED that interested members of the public may dial-in using

(888) 363-4749 // Access code: 3121171# // Security code: 0135#.

        IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the instructions, attached. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who

meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client does not meet the requirements.

        IT IS FURTHER ORDERED that the period between June 9, 2021, and June 14, 2021, is

excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A). In addition to the reasons

stated on the record at the June 9, 2021 conference, the Court finds that the ends of justice served

by accommodating logistical difficulties created by the COVID-19 pandemic and the need to
          Case 1:21-cr-00135-VEC Document 19 Filed 06/09/21 Page 2 of 3


resolve issues with the Defendant’s representation outweigh the interests of the public and the

Defendant in a speedy trial.



SO ORDERED.
                                                         _____________________________
                                                     _________________________________
Date: June 9, 2021                                         VALERIE CAPRONI
                                                                      CAPRON   NI
      New York, NY                                         United States District Judge




                                                 2
         Case 1:21-cr-00135-VEC Document 19 Filed 06/09/21 Page 3 of 3


All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being
allowed entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete
the questionnaire and temperature screening at an entry device at the courthouse.




                                                3
